Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 05/14/2021. 


Terminal Disclaimer

The terminal disclaimer filed on 06/05/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Samuel Borodach on 06/18/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 35.	(Currently Amended)  (Currently amended) An electronic device comprising: 	at least one processor; 	a display screen; and 	a non-transitory computer-readable medium storing programming for execution by the at least one processor, the programming including instructions such that the at least one processor is operable to:
receive a message of a target application program;

display a notification corresponding to the received message in a notification bar for a preset response time;
detect a user display operation;
in response to detecting the user display operation within the preset response time while the target application program is currently visible on the display screen, and while an interface of the target application is currently in a window display mode, adjust a user interface corresponding to the target application program; and
in response to detecting the user display operation while the notification is displayed in the notification bar within the preset response time and the target application is currently not visible on the display screen, display a content of the message on the display screen in accordance with the detected user display operation,


Claim 39. (Currently amended) An electronic device comprising:             An apparatus comprising a non-transitory computer-readable medium storing programming for execution by [[the]] at least one processor, the programming including instructions that, when executed by the at least one processor, cause such that the at least one processor is operable to:
            after receiving a first message of a target application program, detect a first user display operation performed by a user while a window of the target application program is not visible on [[the]] a display screen, wherein the first user display operation is performed within a preset response time after a notification that corresponds to the first message is displayed in a notification bar;
in response to detecting the first user display operation, display a content of the first message on the display screen in a window display mode, wherein a window for displaying the content at least partially overlaps a window of another application;
, wherein the second user display operation is performed within a preset response time after a notification that corresponds to the second message is displayed in the notification bar; and           in response to detecting the second user display operation, display a content of the second message on the display screen in a full-screen display mode.

Claim 40. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
display [[a]] the notification corresponding to the first message of [[a]] the target application program in [[a]] the notification bar for [[a]] the preset response time;
display the content of the first message on the display screen in the window display mode in response to detecting the first user display operation while the notification is displayed in the notification bar within the preset response time; and
display the content of the second message on the display screen in the full-screen display mode in response to detecting the second user display operation while the notification is displayed in the notification bar within the preset response time.

Claim 41. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
	in response to detecting a user display operation within [[a]] the preset response time while the target application program is currently visible on the display screen, and while an interface of the target application program is currently in the window display mode, adjust the interface of the target application program.

Claim 42. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
before displaying the content of the first message, display a window of a further application; and
display an interface of the target application program in a translucent state. 

Claim 43. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
before displaying the content of the first message, display a window of a further application program; and
maintain an ongoing activity in the window of the further application running continuously in an active state, while displaying the content of the first message on the display screen in the window display mode.

Claim 44. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
in response to detecting a user restoration operation, adjust one or more parameters of the window of the target application program so as to restore the window of the target application program to an initial display status. 

Claim 45. (Canceled) 

Claim 46. (Currently amended) The apparatus according to claim 39 wherein the programming includes instructions that, when executed by the at least one processor, cause the at least one processor to:
after receiving a third message of the target application program, detect a third user display operation performed by the user while a window of the target application program is visible on the display screen, and adjust one or more of a location, a size, or a display layer of the window corresponding to the target application program according to a display instruction of the third user display operation.

Claim 47. (Currently amended) The apparatus according to claim 39,  apparatus including an electronic device that includes different types of user display operations for operating notifications of the target application program.

Claim 48. (Currently amended) The apparatus according to claim 47, wherein the user display operations comprise an operation of wobbling [[a]] the electronic device side to side or an operation of wobbling [[a]] the electronic device up and down.

Allowance

Claims (7, 13, 25-28), (35-38, 49) and (39-44, 46-48) are allowable.
Claims 1-6, 8-12, 14-24, 29-34 and 45 are cancelled.


Reason for Allowance


The cited arts of record, by over HSU et al. US Patent Application Publication US 20140282085 Al (hereinafter HSU) in view of Ryu et al. US Patent Application Publication US 20160188197 Al (hereinafter Ryu) further in view of Martynov et al. US Patent Application Publication US 20140184471 Al (hereinafter Martynov) teaches generating and displaying notifications.
Claims (7, 13, 25-28), (35-38, 49) and (39-44, 46-48) are allowable. Independent claims 7, 35 and 39 are allowable because the prior arts of record do not teach displaying notifications for different applications for a preset response time and using different modes for display that is based on different preset user interface. 
The cited arts of record, over HSU et al. US Patent Application Publication US 20140282085 Al (hereinafter HSU) in view of Ryu et al. US Patent Application Publication US 20160188197 Al (hereinafter Ryu) further in view of Martynov et al. US Patent Application 

Claim 7.
displaying, on the screen, a notification corresponding to the received message, the notification being displayed in a notification bar for a preset response time, wherein each one of a plurality of different user display operations is performable with respect to the displayed notification, wherein performance of the different user display operations trigger, respectively, different preset user interface modes, wherein the preset user interface modes comprise a window display mode and a full-screen display mode; and 
wherein the method further includes at least one of the following:
in response to performance of a first one of the user display operations while the notification is displayed in the notification bar within the preset response time and no window of the second application is visible on the screen, displaying, on the screen, a first user interface of the second application in the window display mode and navigating to display the content of the message in the first user interface, wherein the first user interface of the second application overlaps at least part of the first window of the first application and an ongoing activity in the first window of the first application continues running without interruption when the content of the message is displayed in the window display mode.

Claim 35.
in response to detecting the user display operation within the preset response time while the target application program is currently visible on the display screen, and while an interface of the 
in response to detecting the user display operation while the notification is displayed in the notification bar within the preset response time and the target application is currently not visible on the display screen, display a content of the message on the display screen in accordance with the detected user display operation,
wherein in response to the detected user display operation being a first type of user display operation performed within the preset response time after displaying the notification in the notification bar, the content of the message is displayed on the display screen in the window display mode, and 	wherein in response to the detected user display operation being a second type of user display operation performed within the preset response time after displaying the notification in the notification bar, the content of the message is displayed on the display screen in the full-screen display mode.

Claim 39.
after receiving a first message of a target application program, detect a first user display operation performed by a user while a window of the target application program is not visible on [[the]] a display screen, wherein the first user display operation is performed within a preset response time after a notification that corresponds to the first message is displayed in a notification bar;
in response to detecting the first user display operation, display a content of the first message on the display screen in a window display mode, wherein a window for displaying the content at least partially overlaps a window of another application;
, wherein the second user display operation is performed within a preset response time after a notification that corresponds to the second message is displayed in the notification bar; and           in response to detecting the second user display operation, display a content of the second message on the display screen in a full-screen display mode.

(In combination with all other features in the claim).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/HASSAN MRABI/Examiner, Art Unit 2144